773 N.W.2d 265 (2009)
Linda SHEMBER, Plaintiff-Appellant,
v.
UNIVERSITY OF MICHIGAN MEDICAL CENTER, University of Michigan Board of Regents, University of Michigan Hospital & Health Centers, and University of Michigan Health System, Defendants, and
Pia Maly Sundgren, Anthony D'Amico, Steven Kronick, John N. Shenk, Sonja Krafcik, Carol R. Bradford, M.D., Dale Ekbom, M.D., James A. Freer, M.D., and Paul Deflorio, M.D., Defendants-Appellees.
Docket No. 137409. COA No. 276515.
Supreme Court of Michigan.
October 21, 2009.

Order
By order of March 25, 2009, the application for leave to appeal the August 21, 2008 judgment of the Court of Appeals was held in abeyance pending the decision in Bush v. Shabahang (Docket Nos. 136617, 136653, and 136983). On order of the Court, the case having been decided on July 29, 2009, 484 Mich. 156, 772 N.W.2d 272 (2009), the application is again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the opinion of the Court of Appeals and the order of the Washtenaw Circuit Court granting the defendants' motion for summary disposition, and we REMAND this case to the Washtenaw Circuit Court for reconsideration of the defendants' motion in light of this Court's decision in Bush v. Shabahang and MCL 600.2301.